


Exhibit 10.3

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is made effective as of
May 12, 2011 (“Effective Date”), by and between DTS, Inc. (“Company”) and Brian
Towne (“Executive”) with respect to the following facts:

 

A.            Executive and Company are parties to an Employment Agreement dated
May 20, 2005, which was first amended on December 17, 2008 and a second
amendment effective June 28, 2010 (collectively the “2005 Employment
Agreement”).  Employee and Company wish to enter into this Agreement, which
shall amend, restate and supersede the 2005 Employment Agreement in its
entirety.

 

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:

 

1.             Employment.  Company hereby employs Executive, and Executive
hereby accepts such employment, upon the terms and conditions set forth herein.

 

2.             Duties.

 

2.1           Position.  Executive is employed as Executive Vice President and
Chief Operating Officer and shall have the duties and responsibilities assigned
by Company’s Chief Executive Officer (“CEO”) as may be reasonably assigned to
him from time to time.  Executive shall perform faithfully and diligently all
duties assigned to Executive.  Subject to Section 7.3, Company reserves the
right to modify Executive’s duties at any time in its sole and absolute
discretion provided that the duties assigned are consistent with the position of
Executive Vice President and Chief Operating Officer.

 

2.2           Best Efforts/Full-time.  Executive will expend Executive’s best
efforts on behalf of Company, and will abide by all policies and decisions made
by Company, as well as all applicable federal, state and local laws, regulations
or ordinances.  Executive will act in the best interest of Company at all
times.  Executive shall devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for Company, unless Executive
notifies CEO in advance of Executive’s intent to engage in other paid work and
receives the CEO’s express written consent to do so.

 

2.3           Work Location.  Executive’s principal place of work shall be
located in Calabasas, California, or such other location as Company may direct
from time to time, subject to Section 7.3.

 

3.             Term.

 

3.1           Initial Term.  The Agreement shall be for an initial term
commencing on the Effective Date set forth above and continuing for a period of
three (3) years following such date (“Initial Term”).

 

--------------------------------------------------------------------------------


 

3.2           Renewal.  On expiration of the Initial Term specified in
subsection 3.1 above, this Agreement will automatically renew for subsequent one
year terms (“Renewal Terms”) unless Company provides Executive with advance
written notice of its intent not to renew at least 180 days prior to the
scheduled expiration date.  In the event Company gives notice of nonrenewal
pursuant to this subsection 3.2, this Agreement will (a) expire at the end of
the then current term and (b) provided that Executive continues to fulfill his
duties set forth in this Agreement in all material respects prior to expiration,
executive shall (x) be paid six (6) months of Executive’s Base Salary then in
effect on the date of expiration and (y) receive up to 12 months of senior
executive level outplacement services paid by the Company provided, however,
that no cash payment will be made to Executive in lieu of such services.

 

3.3           Both the Initial Term or any subsequent Renewal Terms may be
earlier terminated in accordance with section 7 below

 

4.             Compensation.

 

4.1           Base Salary.  As compensation for Executive’s performance of
Executive’s duties hereunder, Company shall pay to Executive a Base Salary of
Three Hundred Thirty Five Thousand Dollars per year ($335,000), payable in
accordance with the normal payroll practices of Company, less required
deductions for state and federal withholding tax, social security and all other
employment taxes and payroll deductions.  In the event Executive’s employment
under this Agreement is terminated by either party, for any reason, Executive
will earn the Executives’ then in effect Base Salary prorated to the date of
termination.

 

4.2           Incentive Compensation.  Executive will be eligible to participate
in Company’s Annual Cash Incentive Compensation Plan and any other short-term
incentive compensation plans established for senior executives by the Board of
Directors and /or the Compensation Committee from time to time.  Executive will
also be eligible to participate in any long-term incentive programs established
for senior executives by the Board of Directors and/or Compensation Committee. 
The Company reserves the right to modify such incentive plans from time to time.

 

4.3           Performance and Salary Review.  The Company will periodically
review Executive’s performance and salary on no less than an annual basis. 
Adjustments to salary or other compensation, if any, will be made by the Company
in its sole and absolute discretion.

 

5.             Customary Fringe Benefits.  Executive will be eligible for all
customary and usual fringe benefits generally available to senior executives of
Company subject to the terms and conditions of Company’s benefit plan
documents.  Company reserves the right to change or eliminate the fringe
benefits on a prospective basis, at any time, effective upon notice to
Executive.  Executive will be eligible to take up to 160 hours of vacation per
year and shall be credited with 160 hours of accrued vacation at all times.

 

--------------------------------------------------------------------------------


 

6.             Business Expenses.  Executive will be reimbursed promptly for all
reasonable, out-of-pocket business expenses incurred in the performance of
Executive’s duties on behalf of Company.  To obtain reimbursement, expenses must
be submitted promptly with appropriate supporting documentation and will be
reimbursed in accordance with Company’s policies.  Any reimbursement Executive
is entitled to receive shall (a) be paid no later than the last day of
Executive’s tax year following the tax year in which the expense was incurred,
(b) not be affected by any other expenses that are eligible for reimbursement in
any tax year and (c) not be subject to liquidation or exchange for another
benefit.

 

7.             Termination of Executive’s Employment.

 

7.1           Termination for Cause by Company.  Although Company anticipates a
mutually rewarding employment relationship with Executive, Company may terminate
Executive’s employment immediately at any time for Cause.  For purposes of this
Agreement, “Cause” is defined as:  (a) acts or omissions constituting gross
negligence, recklessness or willful misconduct on the part of Executive with
respect to Executive’s obligations or otherwise relating to the business of
Company; (b) any acts or conduct by Executive that are materially adverse to
Company’s interests; (c) Executive’s material breach of this Agreement;
(d) Executive’s breach of Company’s Proprietary Information and Inventions
Agreement; (e) Executive’s conviction or entry of a plea of nolo contendere for
fraud, misappropriation or embezzlement, or any felony or crime of moral
turpitude or that otherwise negatively impacts Executive’s ability to
effectively perform Executive’s duties hereunder; (f) Executive’s willful
neglect of duties as determined in the sole and exclusive discretion of the
Board of Directors; (g) Executive’s inability to perform the essential functions
of Executive’s position due to a mental or physical disability; or
(h) Executive’s death.  In the event of termination based on (b), (c) or (f),
Executive will have fifteen (15) days from receipt of notice from Company to
cure the issue, if curable.  No act or failure to act will be considered
“willful” for purposes of this Agreement unless done or failed to be done by
Executive intentionally and in bad faith.  In the event Executive’s employment
is terminated in accordance with this subsection 7.1, Executive shall be
entitled to receive only Executive’s Base Salary then in effect, prorated to the
date of termination and all benefits accrued through the date of termination,
including any vested equity compensation awards (“Accrued Benefits”).  All other
Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished.  In the event of
Executive’s termination of employment by the Company for Cause, Executive will
not be entitled to receive the Severance Package described in subsection 7.2
below.

 

7.2           Termination Without Cause by Company/Severance.  Company may
terminate Executive’s employment under this Agreement without Cause at any time
on thirty (30) days’ advance written notice to Executive.  In the event of such
termination, Executive will receive Executive’s Base Salary then in effect,
prorated to the date of termination, and Accrued Benefits.  In addition,
Executive will receive a “Severance Package” that shall include (a) a “Severance
Payment” equivalent to twelve (12) months of Executive’s Base Salary then in
effect on the date of termination, payable in a lump sum 60 days following the
termination date; (b) payment by Company of the premiums required to continue
Executive’s group health care coverage for a period of twelve (12) months
following Executive’s termination, under the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), provided that
Executive elects to continue and remains eligible for these benefits under
COBRA,

 

--------------------------------------------------------------------------------


 

and does not become eligible for health coverage through another employer during
this period; (c) full acceleration of vesting of Executive’s then outstanding
stock options and any restricted stock units or awards granted prior to 2011
(excluding in all cases any awards with performance based vesting), which will
be governed by the applicable documents governing such awards) and an extension
of the exercise period of Executive’s stock options or stock appreciation rights
grants until the earlier of (i) five (5) years from the date of Executive’s
termination, or (ii) the remaining life of the equity grants; and (d) twelve
(12) months of senior executive outplacement services provided by an
outplacement vendor selected by Company, provided, however, that no cash payment
will be made to Executive in lieu of such services.  Executive will only receive
the Severance Package if Executive:  (x) complies with all surviving provisions
of this Agreement as specified in subsection 12.8 below; (y) executes a full,
unilateral, general release of all claims, known or unknown, that Executive may
have against Company arising out of or any way related to Executive’s employment
or termination of employment with Company (in a form substantially similar to
that attached as Exhibit A), and such release has become effective in accordance
with its terms prior to the 60th day following the termination date and
(z) agrees as part of the release agreement to not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputations, practices or conduct of Company ((x)-(z) are collectively
referred to as “Severance Conditions”).  All other Company obligations to
Executive will be automatically terminated and completely extinguished.

 

7.3           Voluntary Resignation by Executive for Good Reason/Severance. 
Executive may voluntarily resign Executive’s position with Company for Good
Reason, at any time on ninety (90) days’ advance written notice.  Executive
shall provide notice to the Company of the condition giving rise to “Good
Reason” within 90 days of the initial existence of such condition and the
Company shall have 30 days following such notice to remedy such condition.  The
Executive’s right to terminate the Executive’s employment for Good Reason shall
not be affected by the Executive’s incapacity due to physical or mental
illness.  The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.  In the event of Executive’s resignation for Good Reason,
Executive will be entitled to receive Executive’s Base Salary then in effect,
prorated to the date of termination, Accrued Benefits, and the Severance Package
described in subsection 7.2 above, provided Executive complies with all of the
Severance Conditions in subsection 7.2 above.  All other Company obligations to
Executive pursuant to this Agreement will become automatically terminated and
completely extinguished.  For purposes of this Agreement, “Good Reason” means
the occurrence of any of the following events or conditions, without the
Executive’s express written consent (which consent may be denied, withheld or
delayed for any reason): (a) a material reduction in Executive’s duties,
authority or responsibilities; (b) a requirement, following a Change of Control
(as defined below), that the Executive report to other than the individual
principally responsible for the performance of the Company’s business; (c) a
material non-voluntary reduction by the Company in the Executive’s annual base
salary or annual cash bonus opportunity as in effect as of the date hereof
(other than a reduction of not more than fifteen percent (15%) that generally
applies to all officers in the Company); (d) the relocation of Executive’s
principal place of employment to a location more than 30 miles from the
Executive’s principal place of employment immediately prior to his termination
or the Company’s requiring Executive to be based anywhere other than such
principal place of employment (or permitted relocation thereof) except for
required travel on the

 

--------------------------------------------------------------------------------


 

Company’s business to an extent substantially consistent with Executive’s
present business travel obligations; (e) any action or inaction that constitutes
a material breach by the Company of the Agreement or any other agreement between
the Company and Executive, or any material breach by the Company of a policy
relating to the benefits to which Executive is entitled; or (f) any material
reduction in the value of any of the benefits provided to Executive as of the
date hereof or as increased from time to time.

 

7.4           Voluntary Resignation by Executive Without Good Reason.  Executive
may voluntarily resign Executive’s position with Company without Good Reason, at
any time on thirty (30) days’ advance written notice.  In the event of
Executive’s resignation without Good Reason, Executive will be entitled to
receive only Executive’s Base Salary and Accrued Benefits through the thirty-day
notice period and no other amount.  All other Company obligations to Executive
pursuant to this Agreement will become automatically terminated and completely
extinguished.  In addition, Executive will not be entitled to receive the
Severance Package described in subsection 7.2 above.

 

7.5           Pay in Lieu of Notice Period.  Should Company terminate
Executive’s employment without Cause or Executive resign Executive’s employment
with or without Good Reason upon thirty (30) days’ advance written notice,
Company reserves the right to immediately relieve Executive of all job duties,
positions and responsibilities and provide Executive with payment of Executive’s
then current Base Salary in lieu of any portion of the notice period.

 

7.6           Resignation of Board or Other Positions.  Should Executive’s
employment terminate for any reason, Executive agrees to immediately resign all
other positions (including board membership) Executive may hold on behalf of
Company.

 

7.7           Termination Upon a Change of Control

 

(a)           Severance.  If within the period that is three (3) months prior to
or twenty-four (24) months following a Change of Control (as that term is
defined below), Executive’s employment is terminated by Company, or any
successor in interest, other than for Cause (as defined in subsection 7.1 above)
or if within 24 months following a Change of Control Executive resigns for Good
Reason, Executive shall be entitled to receive a “CoC Severance Package” that
shall include the following: (i) a payment equivalent to 1.5 times the sum of
(A) Executive’s then current annualized base salary; plus (B) the greater of
(x) Executive’s most recently received annual bonus or (y) the average of
Executive’s annual bonus of the prior three years immediately preceding the
termination date, which shall be payable in a lump sum 60 days following the
termination date; (ii) payment by Company of the premiums required to continue
Executive’s group health care coverage for a period of eighteen (18) months
following Executive’s termination, under the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), provided that
Executive elects to continue and remains eligible for these benefits under
COBRA, and does not become eligible for health coverage through another employer
during this period; (iii) full acceleration of vesting of Executive’s then
outstanding equity compensation awards (excluding any awards with performance
based vesting, except to the extent such acceleration is specifically provided
for pursuant to the grant documents) and an extension of the exercise period of
Executive’s stock option or stock

 

--------------------------------------------------------------------------------


 

appreciation grant right until the earlier of (A) five (5) years from the date
of Executive’s termination, or (B) the remaining life of the equity grants; and
(v) twelve (12) months of senior executive outplacement services provided by an
outplacement vendor selected by Company, provided, however, that no cash payment
will be made to Executive in lieu of such services.  Executive will only receive
the CoC Severance Package if Executive complies with Severance Obligations
described in paragraph 7.2 above and, to the extent Executive sells all of his
ownership interest in the Company as part of the transaction, Executive agrees
to enter into a mutually agreeable agreement with the purchaser not to compete
or solicit Company customers for a period of twelve (12) months following the
Change of Control.

 

(b)           280G.  Notwithstanding anything to the contrary in this Agreement,
if Executive is a “disqualified individual” (as defined in Section 280G(c) of
the Internal Revenue Code of 1986, as amended (the “Code”)), and the severance
benefits provided for in this Section 7.7, together with any other payments and
benefits which the Executive has the right to receive from Company and other
person or entity (the “Aggregate Severance”), would be subject to the excise tax
imposed by Section 4999 of the Code, including any interest and penalties
imposed with respect to such excise tax (the “Excise Tax”), then the severance
benefits provided thereunder shall be either (1) reduced (but not below zero) so
that the present value of the Aggregate Severance equals the Safe Harbor Amount
(as defined below) and so that no portion of the Aggregate Severance shall be
subject to the Excise Tax, or (2) paid in full, whichever produces the better
net after-tax position to the Executive (taking into account the Excise Tax and
any other applicable taxes).

 

The determination as to whether any such reduction in the Aggregate Severance is
necessary shall be made initially by Company in good faith.  If applicable, the
reduction of the amounts payable hereunder in accordance with clause (1) of the
first sentence of the preceding paragraph shall be made in the following order
and in such a manner as to maximize the value of the Aggregate Severance paid to
the Executive (i) cash severance pay that is exempt from Section 409A, (ii) any
payments intended to pay for continued medical benefits under COBRA, (iii) any
other cash severance pay, (iv) any other cash payable that is a severance
benefit, (v) any restricted stock or restricted stock units, and (vi) stock
options.  If the Aggregate Severance is reduced in accordance with the preceding
sentence and through error or otherwise the Aggregate Severance exceeds the Safe
Harbor Amount, the Executive shall immediately repay such excess to the Employer
upon notification that an overpayment has been made.

 

For purposes of this Section 7.7(b), “Safe Harbor Amount” means an amount equal
to one dollar ($1.00) less than three (3) times the Executive’s “base amount”
for the “base period,” as those terms are defined under Section 280G of the
Code.

 

(c)           Change of Control.  A Change of Control is defined as any one of
the following occurrences: (i) any person or entity, including a “group” as
contemplated by Section 13(d)(3) of the Exchange Act, acquires securities
holding 30% or more of the total combined voting power or value of the Company,
(ii) a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company or their relative stock holdings, or (iii) as a result of or in
connection with a contested election of

 

--------------------------------------------------------------------------------


 

Company Directors, the persons who were Company Directors immediately before the
election cease to constitute a majority of the Board of Directors.

 

7.8           Termination of Employment Upon Nonrenewal.  In the event Company
decides not to renew this Agreement for a subsequent one year term in accordance
with subsection 3.2 above, this Agreement will expire, Executive’s employment
with Company will terminate and Executive will only be entitled to Executive’s
Base Salary and Accrued Benefits through the last day of the current term,
together with any payments required under Section 3.2.  All other Company
obligations to Executive pursuant to this Agreement will become automatically
terminated and completely extinguished.  Executive will not be entitled to
receive the Severance Package described in subsection 7.2 above.

 

7.9           Application of Section 409A.

 

(a)           Notwithstanding anything set forth in this Agreement to the
contrary, no amount payable pursuant to this Agreement which constitutes a
“deferral of compensation” within the meaning of the Treasury Regulations issued
pursuant to Section 409A of the Code (the “Section 409A Regulations”) shall be
paid unless and until Executive has incurred a “separation from service” within
the meaning of the Section 409A Regulations.  Furthermore, to the extent that
Executive is a “specified employee” within the meaning of the Section 409A
Regulations as of the date of Executive’s separation from service, no amount
that constitutes a deferral of compensation which is payable on account of
Executive’s separation from service shall be paid to Executive before the date
(the “Delayed Payment Date”) which is first day of the seventh month after the
date of Executive’s separation from service or, if earlier, the date of
Executive’s death following such separation from service.  All such amounts that
would, but for this Section, become payable prior to the Delayed Payment Date
will be accumulated and paid on the Delayed Payment Date.

 

(b)           Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code.  The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code.  However,
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement.  In any event, except for Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, Company shall not be responsible for
the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.

 

(c)           Notwithstanding anything herein to the contrary, the reimbursement
of expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (2) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the end of
the year after the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

--------------------------------------------------------------------------------


 

(d)           For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

 

8.             No Conflict of Interest.  During the term of Executive’s
employment with Company, Executive must not engage in any work, paid or unpaid,
or other activities that create a conflict of interest which materially and
substantially disrupt the operations of Company.  Such work and/or activities
shall include, but is not limited to, directly or indirectly competing with
Company in any way, or acting as an officer, director, employee, consultant,
stockholder, volunteer, lender, or agent of any business enterprise of the same
nature as, or which is in direct competition with, the business in which Company
is now engaged or in which Company becomes engaged during the term of
Executive’s employment with Company, as may be determined by the Board of
Directors in its sole discretion.  If the Board of Directors believes such a
conflict exists during the term of this Agreement, the Board of Directors may
ask Executive to choose to discontinue the other work and/or activities or
resign employment with Company.

 

9.             Confidentiality and Proprietary Rights.  As a condition of
continuing employment, Executive agrees to read, sign and abide by Company’s
Proprietary Information and Inventions Agreement, which is provided with this
Agreement and incorporated herein by reference.

 

10.       Nonsolicitation of Company’s Employees.  Executive agrees that during
the term of this Agreement and for a period of one (1) year after the
termination of this Agreement, Executive will not, either directly or
indirectly, separately or in association with others, interfere with, impair,
disrupt or damage Company’s business by soliciting, encouraging or recruiting
any of Company’s employees or causing others to solicit or encourage any of
Company’s employees to discontinue their employment with Company.

 

11.           Injunctive Relief.  Executive acknowledges that Executive’s breach
of the covenants contained in sections 8-10 (collectively “Covenants”) would
cause irreparable injury to Company and agrees that in the event of any such
breach, Company shall be entitled to seek temporary, preliminary and permanent
injunctive relief, without the necessity of proving actual damages or posting
any bond or other security.

 

12.           General Provisions.

 

12.1         Successors and Assigns.  The rights and obligations of Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Company.  Executive shall not be entitled to assign
any of Executive’s rights or obligations under this Agreement.

 

12.2         Waiver.  Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.

 

--------------------------------------------------------------------------------

 

12.3         Attorneys’ Fees.  Each side will bear its own attorneys’ fees in
any dispute unless a statutory section at issue, if any, authorizes the award of
attorneys’ fees to the prevailing party.

 

12.4         Severability.  In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

12.5         Interpretation; Construction.  The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement.  This Agreement has been drafted by legal counsel representing
Company, but Executive has participated in the negotiation of its terms. 
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

 

12.6         Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California.  Each
party consents to the jurisdiction and venue of the state or federal courts in
Los Angeles, California, if applicable, in any action, suit, or proceeding
arising out of or relating to this Agreement.

 

12.7         Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be delivered as follows with notice deemed given as
indicated:  (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt.  Notice shall be sent to the addresses set forth below, or such
other address as either party may specify in writing.

 

12.8         Survival.  Sections 8 (“No Conflict of Interest”),
9 (“Confidentiality and Proprietary Rights”), 10 (“Nonsolicitation”),
11 (“Injunctive Relief”), 12 (“General Provisions”) and 13 (“Entire Agreement”)
of this Agreement shall survive Executive’s employment by Company.

 

13.           Entire Agreement.  This Agreement, including the Proprietary
Information and Inventions Agreement incorporated herein by reference,
constitutes the entire agreement between the parties relating to this subject
matter and supersedes all prior or simultaneous representations, discussions,
negotiations, and agreements, whether written or oral.  This agreement may be
amended or modified only with the written consent of Executive and the Board of
Directors of Company.  No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.

 

--------------------------------------------------------------------------------


 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

Dated:

May 12, 2011

 

By:

/s/ Jon Kirchner

 

 

 

 

Jon Kirchner

 

 

 

 

Chairman & Chief Executive Officer

 

 

 

 

DTS, Inc.

 

 

 

 

 

 

 

 

 

 

Dated:

May 12, 2011

 

By:

/s/ Brian Towne

 

 

 

 

Brian Towne

 

 

 

 

Executive Vice President,

 

 

 

 

Chief Operating Officer

 

 

 

 

 

 

 

 

 

29743 Quail Run Drive

 

 

 

 

Agoura Hills, CA 91301

 

--------------------------------------------------------------------------------


 

Exhibit A

 

1.             General Release by Employee.  Employee unconditionally,
irrevocably and absolutely releases and discharges Company, and any parent and
subsidiary corporations, divisions and affiliated corporations, partnerships or
other affiliated entities of Company, past and present, as well as Company’s
employees, officers, directors, agents, successors and assigns (collectively,
“Released Parties”), from all claims related in any way to the transactions or
occurrences between them to date, to the fullest extent permitted by law,
including, but not limited to, Employee’s employment with Company, the
termination of Employee’s employment, and all other losses, liabilities, claims,
charges, demands and causes of action, known or unknown, suspected or
unsuspected, arising directly or indirectly out of or in any way connected with
Employee’s employment with Company.  This release is intended to have the
broadest possible application and includes, but is not limited to, any tort,
contract, common law, constitutional or other statutory claims arising under
local state or federal law, including, but not limited to alleged violations of
the California Labor Code, the California Fair Employment and Housing Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
and the Age Discrimination in Employment Act of 1967, as amended, and all claims
for attorneys’ fees, costs and expenses.  Employee expressly waives Employee’s
right to recovery of any type, including damages or reinstatement, in any
administrative or court action, whether state or federal, and whether brought by
Employee or on Employee’s behalf, related in any way to the matters released
herein.  However, this general release is not intended to bar any claims that,
by statute, may not be waived, such as claims for workers’ compensation
benefits, unemployment insurance benefits, statutory indemnity, any challenge to
the validity of Employee’s release of claims under the Age Discrimination in
Employment Act of 1967, as amended, as set forth in this Separation Agreement;
any claims for payment or benefits under the Separation Agreement; any claim or
cause of action for indemnification pursuant to any applicable indemnification
agreement, any D&O insurance policy applicable to Executive and/or Company’s
certificates of incorporation, charter and by-laws or any claim for contribution
or any rights Executive may have to vested benefits under any health and welfare
plans or other employee benefit plans or programs sponsored by the Company.

 

Employee acknowledges that Employee may discover facts or law different from, or
in addition to, the facts or law that Employee knows or believes to be true with
respect to the claims released in this Separation Agreement and agrees,
nonetheless, that this Separation Agreement and the release contained in it
shall be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them.

 

Employee declares and represents that Employee intends this Separation Agreement
to be complete and not subject to any claim of mistake, and that the release
herein expresses a full and complete release and Employee intends the release
herein to be final and complete.  Employee executes this release with the full
knowledge that this release covers all possible claims against the Released
Parties, to the fullest extent permitted by law.

 

--------------------------------------------------------------------------------


 

2.             California Civil Code Section 1542 Waiver.  Employee expressly
acknowledges and agrees that all rights under Section 1542 of the California
Civil Code are expressly waived.  That section provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

3.             Representation Concerning Filing of Legal Actions.  Employee
represents that, as of the date of this Separation Agreement, Employee has not
filed any lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against Company or any of the other Released Parties in any court or
with any governmental agency.

 

4.             Nondisparagement.  Employee agrees that Employee will not make
any voluntary statements, written or oral, or cause or encourage others to make
any such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of Company or any of the other
Released Parties.  Company agrees that Company, will direct its officers and
directors not to make any voluntary statements, written or oral, or cause or
encourage others to make any such statements that defame, disparage or in any
way criticize the personal and/or business reputation, practices or conduct of
Executive.

 

5.             Confidentiality and Return of Company Property.  Employee
understands and agrees that as a condition of receiving the Severance Package,
all Company property must be returned to Company on or before the Separation
Date.  By signing this Separation Agreement, Employee represents and warrants
that Employee has returned to Company on or before the Separation Date, all
Company property, data and information belonging to Company and agrees that
Employee will not use or disclose to others any confidential or proprietary
information of Company or the Released Parties.  In addition, Employee agrees to
keep the terms of this Separation Agreement confidential between Employee and
Company, except that Employee may tell Employee’s immediate family and attorney
or accountant, if any, as needed, but in no event should Employee discuss this
Separation Agreement or its terms with any current or prospective employee of
Company.

 

6.             Continuing Obligations.  Employee further agrees to comply with
the continuing obligations regarding confidentiality set forth in the surviving
provisions of Company’s Proprietary Information and Inventions Agreement
previously signed by Employee.

 

7.             No Admissions.  By entering into this Separation Agreement, the
Released Parties make no admission that they have engaged, or are now engaging,
in any unlawful conduct.  The parties understand and acknowledge that this
Separation Agreement is not an admission of liability and shall not be used or
construed as such in any legal or administrative proceeding.

 

8.             Older Workers’ Benefit Protection Act.  This Separation Agreement
is intended to satisfy the requirements of the Older Workers’ Benefit Protection
Act, 29 U.S.C. sec. 626(f).  Employee is advised to consult with an attorney
before executing this Separation Agreement.

 

--------------------------------------------------------------------------------


 

8.1           Acknowledgments/Time to Consider.  Employee acknowledges and
agrees that (a) Employee has read and understands the terms of this Separation
Agreement; (b) Employee has been advised in writing to consult with an attorney
before executing this Separation Agreement; (c) Employee has obtained and
considered such legal counsel as Employee deems necessary; (d) Employee has been
given twenty-one (21) days to consider whether or not to enter into this
Separation Agreement (although Employee may elect not to use the full 21-day
period at Employee’s option); and (e) by signing this Separation Agreement,
Employee acknowledges that Employee does so freely, knowingly, and voluntarily.

 

8.2           Revocation/Effective Date.  This Separation Agreement shall not
become effective or enforceable until the eighth day after Employee signs this
Separation Agreement.  In other words, Employee may revoke Employee’s acceptance
of this Separation Agreement within seven (7) days after the date Employee signs
it.  Employee’s revocation must be in writing and received by DTS, Inc. on or
before the seventh day in order to be effective.  If Employee does not revoke
acceptance within the seven (7) day period, Employee’s acceptance of this
Separation Agreement shall become binding and enforceable on the eighth day
(“Effective Date”).  The Severance Package will become due and payable after the
Effective Date, provided Employee does not revoke.

 

8.3           Preserved Rights of Employee.  This Separation Agreement does not
waive or release any rights or claims that Employee may have under the Age
Discrimination in Employment Act that arise after the execution of this
Separation Agreement.  In addition, this Agreement does not prohibit Employee
from challenging the validity of this Separation Agreement’s waiver and release
of claims under the Age Discrimination in Employment Act of 1967, as amended.

 

9.             Severability.  In the event any provision of this Separation
Agreement shall be found unenforceable, the unenforceable provision shall be
deemed deleted and the validity and enforceability of the remaining provisions
shall not be affected thereby.

 

10.           Full Defense.  This Separation Agreement may be pled as a full and
complete defense to, and may be used as a basis for an injunction against, any
action, suit or other proceeding that may be prosecuted, instituted or attempted
by Employee in breach hereof.

 

11.           Applicable Law.  The validity, interpretation and performance of
this Separation Agreement shall be construed and interpreted according to the
laws of the United States of America and the State of California.

 

12.           Entire Agreement; Modification.  This Separation Agreement,
including the surviving provisions of Company’s Proprietary Information and
Invention Agreement previously executed by Employee, is intended to be the
entire agreement between the parties and supersedes and cancels any and all
other and prior agreements, written or oral, between the parties regarding this
subject matter.  This Separation Agreement may be amended only by a written
instrument executed by all parties hereto.

 

--------------------------------------------------------------------------------
